Yesawich Jr., J.
Proceeding pursuant to CPLR article 78 (initiated in this Court pursuant to Tax Law § 2016) to review a determination of respondent Tax Appeals Tribunal which sustained a real property transfer gains tax assessment imposed under Tax Law article 31-B.
Petitioners each formerly owned real property, located in the City of New York, which was condemned by the New York State Urban Development Corporation (hereinafter UDC) in April 1990. Compensation for the subject properties (which in each case exceeded $1,000,000) was not paid until approximately a year later. The instant petition challenges a determination of respondent Tax Appeals Tribunal, which upheld the assessment of interest on the real property transfer gains taxes imposed on the transactions from the time the titles were transferred to UDC until the taxes were actually paid in 1991. Petitioners contend that the charging of interest during this period, prior to their receipt of any consideration for the taking, is unfair, irrational and not supported by statute.
This appeal involves a factual situation similar to that presented in Matter of Forty Second St. Co. v Tax Appeals Tribunal (219 AD2d 98 [decided herewith]) and raises the same legal issues. For the reasons stated therein, the petition herein must also be dismissed.
Mikoll, J. P., Mercure, Crew III and White, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.